The judgment of the court* was pronounced by
SniDEim, J.
The plaintiff obtained, in July, 1846, an order of seizure and sale upon the two last of the three notes mentioned in the ease of Josiah Stanbrough against M’Call, ante p. 324. These notes fell due in 1843 and 1844» In August, 1846, Stockton enjoined the execution of the order of seizuro and Sale, alleging ownership of the entire series of notes, by assignment from Collier-. In October, 1846, judgment was rendored dissolving the injunction; and from that judgment Stockton took a suspensive appeal to this court, whose decree; affirming the injunction, became final in 1S48. See 3 An. p. 390. It does not appear that the decree of the Supreme Court has yet been recorded in the court below.
In April, 1848, while the execution of the order of seizure and sale was thus' suspended by the action of Stockton, he interposed a new obstacle to the prose*328cutioii of the plaintiff’s proceedings, alleging, as a third opponent, that he ílaá bought the mortgaged premises, in 1847, from Compton, who had bought then! from M'Call, the mortgagor; that the two first of the three notes were extinguished by prescription; and that the hypothecary right of the plaintiff had ceased to exist. For a more minute recital of the facts we refer to the case above mentioned, ante p. 324. There was judgment upon the third opposition in favor of the plaintiff, and Stockton has appealed;
For the reasons assigned in the case of Josiah Stanbrough v. M’Call, we aró of opinion that the prescription, which was not complete when the order of seizure and sale was obtained, was suspended during the .judicial restraint provoked by Stockton himself.

Judgment affirmed'.


This opinion was delivered in March; hut as it refers to the ease of Josiah Stanbrough v. M’Call, ante p. 321, which was suspended hy a rc-hearinsr, and in which a second opinion was pronounced at this date, the present case has been delcrrod until that of Josiah tSlanbrough could be reached in order of time. R.